Citation Nr: 1620707	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  13-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service-connection claim for bilateral anterior knee pain.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for a knee disorder.


REPRESENTATION

Appellant represented by:	James R. Smith, Jr., Attorney-at-Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2002.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the RO.  

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in October 2015.  A copy of the transcript is of record. 

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.


FINDINGS OF FACT

1.  During the October 2015 hearing before the undersigned, the Veteran withdrew his claims of entitlement to service connection for heart disability and bilateral hearing loss disability. 

2.  In a June 2002 rating decision, the RO denied the claim of service connection for a bilateral knee pain.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

3.  Evidence received since the June 2002 rating decision relates to the basis for the prior denial of service connection for bilateral knee disability.

4.  A bilateral knee disability, bilateral knee osteoarthritis, is attributable to service. 

5.  The Veteran's degenerative joint disease, lumbosacral region, is related to his service-connected bilateral knee osteoarthritis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the claims of entitlement to service connection for heart disability and bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

2.  The June 2002 decision that denied the claim for service connection for bilateral knee pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

3.  Evidence received since the June 2002 decision is new and material and the claim for service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  A bilateral knee disability, bilateral knee osteoarthritis, was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  Degenerative joint disease, lumbosacral region, is proximately due to or the result of the Veteran's service-connected bilateral knee osteoarthritis.  38 C.F.R. §§ 3.303, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Heart Disability and Bilateral Hearing Loss Disability Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the October 2015 hearing before the undersigned, the Veteran withdrew his claims of entitlement to service connection for heart disability and bilateral hearing loss disability (Transcript (T.) at page (pg.) 2)).  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claims and they are dismissed.

II.  Bilateral Knee Disability and Back Disability Claims

In light of the favorable action taken herein below, a discussion of VA's duties to notify and assist are not necessary. 

A.  Bilateral Knee Disability

Reopening

The RO denied the Veteran's claim of service connection for a bilateral knee disability characterized as bilateral anterior knee pain in June 2002.  The basis of the RO's decision was that the evidence failed to show a current condition that was incurred in or caused by service.  In essence, it was determined that although there were complaints of pain, there was no underlying pathology.  The Veteran was provided notice of this decision and his appellate rights but he did not appeal the decision nor did he submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the June 2002 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran's private chiropractor authored a statement in January 2016 in which he (1) diagnosed a current bilateral knee disability, bilateral secondary osteoarthritis of the knee, and (2) opined that the current bilateral secondary osteoarthritis of the knees was more likely than not caused by active duty military service.  This new evidence addresses the reasons for the previous denial; that is, a current disease or injury and a nexus to service.  Accordingly, the claim is reopened and will be considered on the merits. 

Service Connection

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49.

The Veteran essentially contends that his bilateral knee disability began in 1999 during service and progressed due to overuse and repeated re-injury in service.  

According to the service medical records, the Veteran first sought treatment for bilateral knee pain in August 1999.  The examiner diagnosed bilateral patellar femoral pain syndrome and left knee tendonitis.  The subsequent treatment reports show he continued to complain of bilateral anterior knee pain.  In October 2000 he was diagnosed with knee strain.  In December 2001 he reported an increase in his bilateral knee pain, relating his symptoms to increased physical activity.  The examination revealed minimal symptoms and neurological findings within normal limits.  During a pre-separation examination dated in March 2002, he gave a history of painful joints and gave a history chronic swelling of the knees.  The clinical evaluation of the knee was normal.  He was found to have complaints of anterior knee pain but physical examination of the knees was normal.  

At the hearing before the undersigned, the Veteran essentially urged that bilateral knee pain began in service and has continued to the present time.  The Board finds the Veteran's statements regarding the in-service knee problems to be both competent and credible. 

Inasmuch as the complaints and treatment in service document knee pathology in service, the issue is whether a currently diagnosed bilateral knee disability is related to service. 

In a January 2016 written statement, J.M.H., D.C., notes that he has been treating the Veteran at his office since January 2010 for bilateral knee and low back pain.  Dr. H. made a diagnosis of bilateral secondary osteoarthritis of the knee based on examination and X-ray.  The Board finds his report thorough and notes it references clinical findings as well as the Veteran's service medical records and post service treatment records.  Considering this diagnosis, current bilateral knee disability is shown.

Moreover, the evidence supports a relationship between the Veteran's bilateral knee osteoarthritis and service.  Specifically, in his report, Dr. H. opines that the current bilateral knee osteoarthritis is directly caused by and related to the injuries the Veteran sustained while on active duty.  After noting the diagnosis of bilateral knee arthritis, Dr. H. explains as follows:

It is also in my professional opinion that he has reached maximum medical improvement, he has a permanent disabling condition more likely than not caused by active duty military service.  

After reviewing all available health information relating to [the Veteran]'s current condition, it is in my professional opinion that it is more likely than not that [the Veteran]'s current low back pain is secondary to his bilateral knee pain which has significantly reduced his range of motion, created a long-term gait disturbance and these disabilities are directly caused by and related to the injuries he sustained while on active duty.  

[The Veteran] has a long history of knee pain dating back to when he completed basic training.  His pain is consistent to overuse injuries which can lead to an early onset of arthritis or also known as secondary osteoarthritis.  This is confirmed by x-ray films of the knees that has shown nonuniform degenerative changes in both knees.  

The Board notes that Dr. H. has treated the Veteran for 5 years and reviewed his service and relevant post service medical records.  He is competent to render an opinion as to the etiology of the current knee disability.  Moreover, it finds that the opinion of Dr. D.H. is the most probative evidence of record on this point.  The opinion is uncontroverted, well-reasoned and supported by reference to the documented record.  

As the weight of the competent evidence supports a nexus between the current bilateral knee osteoarthritis and service, service connection must be granted.

B.  Back Disability

Service connection may alternatively be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Under this regulation, where the nonservice-connected disability is aggravated, rather than caused, by the service-connected disability, a baseline level of severity of the nonservice-connected disease or injury be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  This baseline level of severity, as well as any increase in severity due to the nature progress of the disease, is thereafter to be deducted from the current level of disability to determine the extent of aggravation.  See 38 C.F.R. § 3.310(b). 

As the Veteran's claim for service connection for back disability was filed in September 2009, the current version of 38 C.F.R. § 3.310 as outlined above, and amended effective October 10, 2006, is for consideration.  See 38 C.F.R. § 3.310. 

His service treatment records reflect one episode of treatment for low back pain and he neither complained of nor was found to have back abnormality at separation.  Rather, the spine was normal.  The Veteran was not found to have a chronic back disability until many years after service, with complaints dating from 2003 and diagnosis in 2016.  See VA treatment record dated March 2003 noting back pain since 2000 and January 2016 report of D.H., D.C. containing diagnosis.  

The basis of the Veteran's claim is that he currently suffers from back pain as a result of his bilateral knee arthritis, which has been found to be service-connected in this decision.  More specifically, he attributes current back pain and symptoms to years of altered gait due to his knee problems.  In support of his opinion he submitted the January 2016 opinion from D.H., D.C.  

In his 2016 report, Dr. H. makes a diagnosis of current back disability, degenerative joint disease, lumbosacral region, based on examination and X-ray.  Dr. H. also opines that this back disability is secondary to his bilateral knee pain attributable to his current knee disability.  He explained that the knee disability significantly reduced the Veteran's range of motion and created a long-term gait disturbance which in turn resulted in the back disorder.  

The opinion of Dr. D.H. is the most probative evidence of record on this point.  It is uncontroverted, well-reasoned and supported by reference to the documented record.  

In considering the entire record, to include the competent and credible lay assertions of the Veteran and Dr. H.'s opinion, the Board finds that the weight of evidence supports granting secondary service connection for degenerative joint disease of the lumbosacral region as proximately due to service-connected bilateral knee osteoarthritis.  38 C.F.R. § 3.310.  In reaching this determination, we recognize that arthritis is a chronic disease.  Regulations provide that subsequent manifestations of the same disease process are service-connected unless due to intercurrent cause.  38 C.F.R. § 3.303(b).  See M21-1 relating to arthritis.  Here, we are presented with no intercurrent cause.  


ORDER

The claim for service connection for a heart disability is dismissed.

The claim for service connection for a heart disability is dismissed.

The application to reopen the claim of service connection for a bilateral knee disability is granted. 

Service connection for a bilateral knee disability, bilateral knee osteoarthritis, is granted.  

Service connection for a back disability, degenerative joint disease of the lumbosacral region, is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


